Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered March 22, 1988, convicting him of robbery in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury deprived him of a fair trial is unpreserved for appellate review as a matter of law since he failed to object to its submission (see, People v Martinez, 150 AD2d 612; People v Ribowsky, 156 AD2d 726) and we decline to review it in the exercise of our interest of justice jurisdiction, given the overwhelming evidence of the defendant’s guilt (see, People v *569Mathis, 150 AD2d 613; People v McKenzie, 148 AD2d 472). Thompson, J. P., Eiber, Balletta and O’Brien, JJ., concur.